 


Exhibit 10
Bear, Stearns & Co., Inc. Agreement    
Dated December 12, 2006
 
 
BEAR 
STEARNS
Bear Stearns & Co.,Inc.
383 Madison Ave.
New York, New York 10179
Tel. 212-272-2000
www.bearstearns.com
   

 
December 12, 2006
 
Fuel Frontiers, Inc.
1101 30th St. NW
Suite 500
Washington, DC 20007
 
Attention:
Jack Young

 
Dear Mr. Young:
 
We are pleased to set forth the terms of the retention of Bear, Stearns & Co.
Inc. ("Bear Stearns") by Fuel Frontiers, Inc. (collectively with its affiliates,
the "Company") as the senior underwriter for the Company’s anticipated
tax-exempt debt financing to fund a facility to produce ethanol from waste tires
(“the Project”) to be located in Toms River, New Jersey.
 

1.  
Our services under this Agreement are expected to include the following tasks
(collectively, the “Assignment”):

(a)  
Bear Stearns will familiarize itself with the Project and its proposed
implementation, financing, construction and operation.

 

(b)  
Bear Stearns will assist the Company in obtaining tax-exempt financing
approvals.

 

(c)  
Bear Stearns will review existing documentation, assist in the development of
the new documentation and make recommendations on the terms and conditions
necessary to enhance the Project's ability to be financed.

 

(d)  
Bear Stearns will assist the Company, Bond counsel, Company counsel and Company
financial advisor in preparing a disclosure document (the "Offering Memorandum")
and related documentation for use in selling the Project's bonds to
institutional investors.

 

(e)  
Bear Stearns will identify likely buyers and work with the Company and its team
to structure and market a tax-exempt bond issue for the Project, subject to
certain conditions described in paragraph 8 below.

 

(f)  
At the request of the Company, should the Company wish to consider financing the
Project on a taxable debt basis, Bear Stearns will advise the Company as to the
feasibility of seeking funds in the 144A debt market, including a briefing on
disclosure and market terms and conditions.

 

--------------------------------------------------------------------------------


 

(g)  
Should the Company elect to proceed with financing the Project on a taxable debt
basis, Bear Stearns will, subject to the conditions described in paragraph 8
below, assist the Company, Bond counsel, Company counsel and Company advisors to
prepare an Offering Memorandum and related documentation for use in selling the
Project's bonds to institutional investors in the 144A debt market.

 

2.  
In connection with Bear Stearns’ activities on the Company’s behalf, the Company
agrees to reasonably cooperate with Bear Stearns and will furnish to, or cause
to be furnished to, Bear Stearns all information and data (the “Information”)
concerning the Company and, to the extent available to the Company, all
information and data concerning the Project, parties under contract to the
Company with respect to the Project and any entities participating in the
Project (collectively the “Project Participants”) which Bear Stearns deems
reasonably appropriate and will provide Bear Stearns with reasonable access to
the Company’s officers, directors, employees, appraisers, independent
accountants, legal counsel and other consultants and advisors. The Company
represents and warrants, to the best knowledge of the Company after diligent
investigation, that all Information concerning the Company made available to
Bear Stearns by the Company will, at all times during the period of the
engagement of Bear Stearns hereunder, be complete and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in the light of the circumstances under which such statements are
made. The Company represents and warrants that it will cooperate with Bear
Stearns in obtaining financial, technical and other information with respect to
the Project Participants and that all information provided to Bear Stearns by
the Company with respect to the Project Participants will be derived from
sources it believes are reliable, and the Company will reasonably cooperate to
obtain any and all information which Bear Stearns requests in Bear Stearns’ due
diligence review of the Project Participants. The Company further represents and
warrants that any projections or other Information prepared or provided by the
Company concerning the Project will have been prepared or provided in good
faith, will be derived from sources which the Company believes to be reliable
and will be based upon assumptions which, in light of the circumstances under
which they are made, are reasonable. The Company acknowledges and agrees that,
in rendering its services hereunder, Bear Stearns will be using and relying on
the Information (and information available from public sources and other sources
deemed reliable by Bear Stearns) without independent verification thereof by
Bear Stearns or independent appraisal by Bear Stearns of any of the Company’s
assets or those of any Project Participant. Bear Stearns does not assume
responsibility for the accuracy or completeness of the Information or any other
information regarding the Company, the Project Participants or any other party.

 

3.  
In consideration of our services pursuant to this Agreement, Bear Stearns shall
be entitled to receive, and the Company agrees to pay Bear Stearns, the
following compensation:

 

(a)  
On or about January 1, 2007 or at any time prior thereto,, the Company shall pay
to Bear Stearns a cash fee of $100,000 to initiate its engagement hereunder.

 

(b)  
Upon the closing of any debt offering for the Project, based on the difficulty
of the transaction and the final credit quality of the Project, an amount equal
to not more than two percent (2%) and not less than one and one-quarter percent
(1.25%) of the initial principal amount of such debt offering.

 
2

--------------------------------------------------------------------------------


 

4.  
In addition to the fees described in paragraph 3 above, the Company agrees to
promptly reimburse Bear Stearns, upon request from time to time, for all
reasonable out-of pocket expenses incurred by Bear Stearns (including fees and
disbursements of counsel, and of other consultants and advisors retained by Bear
Stearns with the prior consent of the Company which consent shall not be
unreasonably withheld and which consent is not required in connection with the
attached indemnification provisions) in connection with the matters contemplated
by this Agreement; provided, however, that the Company will not be obligated to
reimburse more than $5,000 (other than with respect to the attached indemnity
provisions) unless Bear Stearns has obtained the consent of the Company.

 

5.  
The Company agrees to indemnify Bear Stearns in accordance with the
indemnification provisions (the "Indemnification Provisions") attached to this
Agreement, which Indemnification Provisions are incorporated herein and made a
part hereof and which shall survive the termination, expiration or supersession
of this Agreement.

 

6.  
Either party hereto may terminate this Agreement at any time upon 10 days
written notice, without liability or continuing obligation, except as set forth
in the following sentence. Neither termination of this Agreement nor completion
of the Assignment shall affect: (i) any compensation earned by Bear Stearns up
to the date of termination or completion, as the case may be, (ii) the
reimbursement of expenses incurred by Bear Stearns up to the date of termination
or completion, as the case may be, or relating to any testimony by Bear Stearns
in any legal or regulatory proceeding, (iii) the provisions of paragraphs 3-15
(other than paragraph 3(b) if the Company has terminated this Agreement prior to
the closing of the Transaction) inclusive, of this Agreement and (iv) the
attached Indemnification Provisions that are incorporated herein, all of which
shall remain operative and in full force and effect. Bear Stearns anticipates
that the financing will be closed on or beforeJune30, 2007 , and will exert
reasonable efforts toward such a closing. Should a closing not have occurred and
Bear Stearns has not materially failed to comply with or perform any of its
obligations under this Agreement, then Bear Stearns and the Company will
negotiate an additional retainer or mutually acceptable termination.

 
3

--------------------------------------------------------------------------------


 

7.  
The validity and interpretation of this Agreement shall be governed by and
enforced, and construed in accordance with, the laws of the State of New York.
The Company irrevocably (a) submits to the jurisdiction of any court of the
State of New York or the United States District Court for the Southern District
of the State of New York for the purpose of any suit, action, or other
proceeding arising out of this Agreement, or any of the agreements or
transactions contemplated hereby (each, a “Proceeding”), (b) agrees that all
claims in respect of any Proceeding may be heard and determined in any such
court, (c) waives, to the fullest extent permitted by law, any immunity from
jurisdiction of any such court or from any legal process therein, (d) agrees not
to commence any Proceeding other than in such courts, and (e) waives, to the
fullest extent permitted by law, any claim that such Proceeding is brought in an
inconvenient forum.

 

8.  
This Agreement does not constitute an expressed or implied commitment or
undertaking on the part of Bear Stearns to provide any part of the Financing and
does not ensure the successful arrangement or completion of the Financing or any
portion thereof. Notwithstanding any oral representations or assurances
previously or subsequently made by the parties, Bear Stearns’ willingness to
underwrite or arrange any offering or placement of securities or otherwise
participate in the Financing is subject to (a) satisfactory completion of due
diligence as to the Company, the Project, the Project Participants and the
Financing, (b) execution and delivery of satisfactory definitive documentation
(including, but not limited to, the Offering Memorandum and a final, definitive
underwriting agreement, purchase agreement or placement agency agreement, as the
case may be, in Bear Stearns’ standard form, containing customary
representations, warranties, covenants, indemnification provisions and closing
conditions), (c) the satisfaction of all conditions set forth in such
documentation, as well as the absence of any events set forth therein which
would constitute a default of potential default thereunder or permit the
termination thereof, and (d) the receipt of (i) any required Bear Stearns’
internal approvals and (ii) such legal opinions of Company counsel as may be
deemed appropriate by Bear Stearns.

 

9.  
The benefits of this Agreement shall inure to the parties hereto, their
respective successors and assigns and to the indemnified parties hereunder and
their respective successors and assigns and representatives, and the obligations
and liabilities assumed in this Agreement by the parties hereto shall be binding
upon their respective successors and assigns.

 

10.  
EACH OF THE COMPANY AND BEAR STEARNS (AND, TO THE EXTENT PERMITTED BY LAW, ON
BEHALF OF THEIR RESPECTIVE EQUITY HOLDERS AND CREDITORS) HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTION. . Each of the Company and Bear Stearns hereby
certifies that no representative or agent of the other party has represented
expressly or otherwise that such party would not seek to enforce the provisions
of this waiver. Further, each of the Company and Bear Stearns acknowledges that
each party has been induced to enter this Agreement by, inter, alia, the
provisions of this paragraph.

 

11.  
This Agreement embodies the entire agreement and understanding of the parties
hereto and supersedes any and all prior agreements, arrangements and
understanding relating to the matters provided for herein. No alteration,
waiver, amendment, change or supplement hereto shall be binding or effective
unless the same is set forth in writing signed by a duly authorized
representative of each party.

 

12.  
If it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall be unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.

 

13.  
Each party hereto has all requisite power and authority to enter into this
Agreement and the transactions contemplated hereby. This Agreement has been duly
and validly authorized by all necessary action on the part of each party hereto
and is duly executed and delivered by each party and constitutes a legal, valid
and binding agreement of each party, enforceable in accordance with its terms.
Each party has received such external approvals to enter into this Agreement as
may be required under applicable law.

 
4

--------------------------------------------------------------------------------


 

14.  
This Agreement does not create, and shall not be construed as creating, rights
enforceable by any person or entity not a party hereto, except those entitled
thereto by virtue of paragraphs 5 and 9 and the Indemnification Provisions
hereof. The Company acknowledges and agrees that Bear Stearns: (a) is not and
shall not be construed as a fiduciary of the Company and shall have no duties or
liabilities to any person, including any Project Participant (other than the
Company) by virtue of this Agreement or the retention of Bear Stearns hereunder,
all of which are hereby expressly waived; (b) is being retained to assist the
Company in connection with the Assignment; (c) is not being retained to advise
the Company as to the underlying business decision to consummate any
transaction; and (d) is acting as an independent contractor. The Company also
agrees that Bear Stearns shall not have any liability (including without
limitation, liability for losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses or disbursements resulting from
any negligent act or omission of Bear Stearns, whether direct or indirect, in
contract, tort or otherwise) to the Company or to any person claiming through
the Company for or in connection with the engagement of Bear Stearns, this
Agreement or the transactions contemplated hereby except and only to the extent
of its willful misconduct or gross negligence. The Company acknowledges that
Bear Stearns was induced to enter into this Agreement by inter, alia, the
provisions of this paragraph.

 

15.  
All opinions and advice (written or oral) given by Bear Stearns to the Company
in connection with Bear Stearns’ engagement hereunder are intended solely for
the benefit and use of the Company and no such opinion or advice shall be used
for any other purpose, or reproduced, disseminated, quoted or referred to at any
time in any manner or for any purpose, nor shall any public references to Bear
Stearns be made by the Company without the prior written consent of Bear
Stearns; provided, however, that nothing in this Paragraph 15 shall be construed
to prevent the Company from making necessary disclosures required by law..

 

16.  
Bear Stearns is a full service securities firm engaged in securities trading and
brokerage activities, as well as providing investment banking and financial
advisory services. In the course of its activities, Bear Stearns or its
affiliates may hold long or short positions, and may trade or otherwise effect
transactions for its own account or the accounts of customers in debt or equity
securities or senior loans of one or more Project Participants or affiliated
entities.

 

17.  
For the convenience of the parties hereto, any number of counterparts of this
Agreement may be executed by the parties hereto. Each such counterpart shall be,
and shall be deemed to be, an original instrument, but all such counterparts
taken together shall constitute one and the same agreement.

 
If the foregoing correctly sets forth our agreement, please sign the enclosed
copy of this letter in the space provided and return it to us.
 

        Very truly yours,       BEAR, STEARNS & CO. INC.   
   
   
  Date:  By:   /s/   

--------------------------------------------------------------------------------

Senior Managing Director
   
Confirmed and Agreed to: 
this _______day of
     

 
 

Fuel Frontiers, Inc.                       By:      

--------------------------------------------------------------------------------

   

Name:
Title:
     


 
5

--------------------------------------------------------------------------------


 
INDEMNIFICATION PROVISIONS
 
The Company agrees to indemnify and hold harmless Bear Stearns, to the fullest
extent permitted by law, from and against any and all losses, claims, damages,
obligations, assessments, penalties, judgments, awards, and other liabilities
(collectively, “Liabilities”), and will fully reimburse Bear Stearns for any and
all reasonable fees, costs, expenses and disbursements (collectively,
“Expenses”), as and when incurred, of investigating, preparing or defending any
claim, action, suit, proceeding or investigation, whether or not in connection
with pending or threatened litigation or arbitration, and whether or not Bear
Stearns is a party (collectively, “Actions”) (including any and all legal and
other Expenses in giving testimony or furnishing documents in response to a
subpoena or otherwise), directly or indirectly, caused by, relating to, based
upon, arising out of or in connection with (a) any act or omission by the
Company in connection with the agreement dated November __, 2006 between Bear
Stearns and the Company, as it may be amended from time to time (the
"Agreement"), or (b) any untrue statement or alleged untrue statement of a
material fact contained in, or omissions or alleged omissions from any
Information furnished by the Company to Bear Stearns, any court or governmental
or regulatory agency, commission or instrumentality or any prospective financing
source; provided, however, such indemnity agreement shall not apply to any
portion of any such Liability or Expense to the extent it is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted from the gross negligence or willful misconduct of Bear Stearns.
 
These Indemnification Provisions shall be in addition to any liability which the
Company may otherwise have to Bear Stearns or the persons indemnified below in
this sentence and shall extend to the following: The Bear Stearns Companies
Inc., Bear, Stearns & Co. Inc., their respective affiliated entities, directors,
officers, employees, legal counsel, agents and controlling persons (within the
meaning of the federal securities laws). All references to Bear Stearns in these
Indemnification Provisions shall be understood to include any and all of the
foregoing. Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Agreement.
 
If any Action is commenced, as to which Bear Stearns proposes to demand
indemnification, it shall notify the Company with reasonable promptness;
provided, however, that any failure by Bear Stearns to notify the Company shall
not relieve the Company from its obligations hereunder unless the Company has
been adversely affected by Bear Stearns’ failure to so notify the Company. Bear
Stearns shall have the right to retain counsel of its own choice to represent
it, and the Company shall pay the Expenses of such counsel; and such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company. The
Company shall be liable for any settlement of any claim against Bear Stearns
made with the Company's written consent, which consent shall not be unreasonably
withheld. The Company shall not, without the prior written consent of Bear
Stearns, which consent shall not be unreasonably withheld, settle or compromise
any claim, or permit a default or consent to the entry of any judgment in any
Action in respect of which indemnification may be sought hereunder.
 
6

--------------------------------------------------------------------------------


 
In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and Bear Stearns, on the other hand, shall
contribute to the Liabilities and Expenses to which the indemnified persons may
be subject in accordance with the relative benefits received by the Company, on
the one hand, and Bear Stearns, on the other hand, and also the relative fault
of the Company, on the one hand, and Bear Stearns, on the other hand, in
connection with the statements, acts or omissions which resulted in such
Liabilities and Expenses and the relevant equitable considerations shall also be
considered. No person found liable for a fraudulent misrepresentation shall be
entitled to contribution from any person who is not also found liable for such
fraudulent misrepresentation. Notwithstanding the foregoing, Bear Stearns shall
not be obligated to contribute any amount pursuant to this paragraph that
exceeds the amount of fees previously received by Bear Stearns or which at the
time such contribution is required Bear Stearns is entitled to receive pursuant
to the Agreement.
 
Neither termination nor completion of the engagement of Bear Stearns referred to
above shall affect these Indemnification Provisions which shall remain operative
and in full force and effect.




7

--------------------------------------------------------------------------------




 